Case 13-11482-MFW   Doc 5313-1   Filed 02/21/20   Page 1 of 21




                       EXHIBIT A
              Case 13-11482-MFW               Doc 5313-1        Filed 02/21/20         Page 2 of 21



                                    Exide Creditors' Liquidating Trust
                     Status Report Pursuant to Liquidating Trust Agreement Section 8.1
                                     Summary as of December 31, 2019

LTA Section                  Category Description                                        Response

              The status of all GUC Trust Causes of Action,
   8.1(i)     including any settlements entered into by the Trust.    Please see Attachment 8.1(i)



                                                                    The absence of an IP Transaction is one of
                                                                    among a number of other causes of action that
              The status of any pending IP Transaction, including were resolved pursuant to a settlement with
              the proceeds, if any, received in connection with any Reorganized Exide reflected in Attachment
  8.1(ii)     transaction.                                          8.1(i).


              The costs and expenses of the Trust that are incurred
              (including, but not limited to, any taxes imposed on    On a cash basis, costs and expenses paid by the
              the Trust or actual reasonable out-of-pocket fees and   GUC Trust total $6,018,618.52 (cumulative)
              expenses incurred by professionals retained by the      since the Effective Date, of which $203,397.42
              Trust) during the prior calendar year and since the     relate to calendar year 2019. The remaining
              Effective Date, and the remaining amount (if any) of    amount of the GUC Trust Cash Contribution is
  8.1(iii)    the GUC Trust Cash Contribution.                        $0 as of December 31, 2019.
                                                                  Excluding the GUC Trust Cash Contribution,
                                                                  incoming Cash and other assets received by the
                                                                  GUC Trust total $6,137,561.31 (cumulative)
                                                                  since the Effective Date, of which $249,338.60
                                                                  relate to calendar year 2019. Non-cash assets
                                                                  include the present value of future GUC Trust
              The amount of Cash and other assets received by the Preference Action Proceeds to be paid by
              Trust during the prior calendar year and since the  Reorganized Exide pursuant to a settlement (D.I.
  8.1(iv)     Effective Date.                                     5114).

              Total distributions of Cash and other assets made
              during the preceding calendar year and since the
              Effective Date, and the calculation of the estimated
              amount of Cash and other assets to be distributed on    The GUC Trust has not made any distributions to
              the next Distribution Date, including any cash on       creditors since the Effective Date of the Plan.
              hand that is part of the Disputed Claims Reserve and    The timing and amount of future distributions is
   8.1(v)     cannot [] be distributed.                               indeterminate at this time.



                                                                    The GUC Trust has not received any income that
              All income received by the Trust during the           exceeds its basis in any respective GUC Trust
  8.1(vi)     preceding calendar year and since the Effective Date. asset.
                   Case 13-11482-MFW                Doc 5313-1     Filed 02/21/20          Page 3 of 21



                                        Exide Creditors' Liquidating Trust
            Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                      Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



                         Defendant                           Adv. Pro. No.                    Status
2100 Amnicola Highway Holdings, LLC; and Commercial
Advisors Asset Services, LLC                                   15-50670          Dismissed

A & H Forklift, Inc.                                           15-50406          Settled

A & R Telecom, Inc.                                            15-50345          Dismissed

A2CL Services, LLC dba ACL Laboratories aka ACL Inc.           15-50317          Settled

ABK Constructors, Inc.                                         15-50318          Settled

Access TCA, Inc.                                               15-50349          Settled

Accuma S.p.A.                                                  15-50541          Settled
Adecco USA, Inc. fdba ASI Staffing, Inc. fka Adecco
Employment Services, Inc.                                      15-50839          Settled

Advanced Battery Systems, Inc.                                 15-50542          Dismissed

Advanced Industrial Resources, LLC                             15-50673          Dismissed

Advokatfirman Cederquist KB                                    15-50364          Dismissed

Aerc.com, Inc. dba AERC Recycling Solutions                    15-50543          Settled

Aero Communications, Inc. dba Aero Holdings, Inc.              15-50502          Settled

Air Products and Chemicals, Inc.                               15-50677          Settled

Airgas USA, LLC                                                15-50365          Settled

Al Star Recycling, L.L.C.                                      15-50407          Dismissed

Alco Iron and Metal Co.                                        15-50484          Settled

All4 Inc.                                                      15-50803          Dismissed

Allegheny Towing & Salvage Company                             15-50320          Settled

Allegheny Trucking, Inc.                                       15-50726          Settled

Alpha Packaging, Inc.                                          15-50727          Settled

Amax Welding & Iron Works, Inc.                                15-50409          Default Judgment
                     Case 13-11482-MFW                  Doc 5313-1   Filed 02/21/20         Page 4 of 21



                                         Exide Creditors' Liquidating Trust
             Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                       Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



American Battery Corporation                                     15-50366         Dismissed

American Electric Power Service Corporation                      15-50624         Dismissed

American Junior Golf Association, Inc.                           15-50545         Dismissed

American Steel Processing & Systems Co., Inc.                    15-50729         Settled

America's Best Battery Inc. dba Steve Biro Salvage               15-50321         Dismissed

Americold Logistics, LLC                                         15-50445         Dismissed

Ameriquest Material Handling Services, Inc.                      15-50679         Dismissed

Anderson Machine & Supply, Inc.                                  15-50503         Default Judgment
Ansell Healthcare LLC dba Ansell Healthcare Products
LLC dba Pacific Chloride Inc.                                    15-50323         Dismissed

Antikainen, Inc. dba Industrial Battery Service, Inc.            15-50423         Dismissed
Appliance Network of America LLC dba Golden
Recycling                                                        15-50698         Default Judgment

Arbill Industries, Inc.                                          15-50352         Settled

ARE/BPD Muhlenberg Partners                                      15-50544         Default Judgment

Arizona Battery Products, Inc.                                   15-50504         Dismissed

Arnold Family Corona, LLC                                        15-50447         Dismissed

Asset Health, Inc.                                               15-50367         Dismissed

Association of Battery Recyclers                                 15-50410         Settled

AT&T Mobility LLC                                                15-50762         Settled

Aul Pipe & Tubing, Inc.                                          15-50354         Settled

B & B Auto Supply Company                                        15-50451         Default Judgment

B D C, Inc. dba Burner Design and Control                        15-50546         Dismissed

B. C. MacDonald & Company                                        15-50684         Settled

Baoding Fengfan Rising Battery Separator Co., Ltd.               15-50412         Default Judgment
                     Case 13-11482-MFW            Doc 5313-1        Filed 02/21/20          Page 5 of 21



                                         Exide Creditors' Liquidating Trust
             Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                       Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



Batteries Inc.                                                  15-50505          Dismissed

Battery Empire II, LLC                                          15-50454          Default Judgment

Battery Leader Systems, Inc.                                    15-50456          Dismissed

Battery Outfitters, Inc.                                        15-50547          Dismissed

Battery Recyclers of America, LLC                               15-50625          Settled

Battery Tree, Inc.                                              15-50458          Dismissed

Battery USA, Inc.                                               15-50461          Settled

Bell Processing Incorporated                                    15-50462          Dismissed

Benning Power Electronics, Inc.                                 15-50506          Dismissed

Benson Road Properties                                          15-50805          Dismissed

Bernville Quality Fuels LLC                                     15-50507          Settled

Bonelli Erede Pappalardo                                        15-50369          Dismissed

Brandenburg Industrial Service Company                          15-50485          Settled

Brehob Corporation                                              15-50371          Settled

Brenner Recycling                                               15-50414          Settled

Brown Engineering Co.                                           15-50755          Settled

Brown Industries, Inc.                                          15-50416          Settled

BTO, Incorporated dba AXMEN                                     15-50682          Dismissed

C & M Recycling, Inc.                                           15-50626          Dismissed

C H Robinson International Inc.                                 15-50768          Settled

C&S Wholesale Grocers, Inc.                                     15-50487          Dismissed

California Newspaper Service Bureau, Inc.                       15-50810          Dismissed

Callabresi Heating & Cooling, Inc.                              15-50356          Settled
                      Case 13-11482-MFW             Doc 5313-1      Filed 02/21/20          Page 6 of 21



                                         Exide Creditors' Liquidating Trust
             Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                       Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



Cal-West Express Co., Ltd.                                      15-50357          Dismissed

Canman Recycling, Inc.                                          15-50628          Settled

Capital Scrap Metal, LLC                                        15-50731          Settled

Capp, Inc.                                                      15-50373          Settled

Car Parts Distributing, Inc. dba Clark's Tool                   15-50325          Settled

Carmeuse Lime & Stone, Inc.                                     15-50327          Settled

Cascades Inc. dba Cascades Enviropac                            15-50328          Settled

Cashbook Limited                                                15-50509          Dismissed

Castren & Snellman Attorneys Ltd.                               15-50375          Dismissed

Cell Group IB, Inc.                                             15-50511          Dismissed

Cemtek Environmental Inc.                                       15-50548          Dismissed

Central Illinois Trucks, Inc. dba CIT Group, Inc.               15-50512          Settled

Central Power Systems & Services, Inc.                          15-50550          Settled

Central Transportation Systems, Inc.                            15-50418          Settled

Chem-Lab, Inc.                                                  15-50733          Settled
Chiesa Shahinian & Giantomasi PC fdba Wolff & Samson
PC                                                              15-50724          Dismissed

Christopher Shon Cross d/b/a S&S Pallets                        15-50587          Default Judgment

CIGNA Healthcare, Inc.                                          15-50377          Dismissed

Cimco Resources, Inc.                                           15-50319          Dismissed
CK-Klein-MacFarlane Limited Partnership dba CK-Klein-
MacFarlane, Ltd.                                                15-50552          Dismissed

Cleveland Corp.                                                 15-50513          Settled

Club Car, LLC                                                   15-50322          Dismissed

CMB Network LLC                                                 15-50514          Dismissed
                   Case 13-11482-MFW                  Doc 5313-1   Filed 02/21/20          Page 7 of 21



                                        Exide Creditors' Liquidating Trust
            Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                      Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



CMI International, Inc.                                        15-50554          Default Judgment
Colliers International USA, LLC dba Colliers Arnold
Commercial Real Estate                                         15-50556          Dismissed

Columbian Chemicals Company                                    15-50464          Settled

Commercial Metals Company                                      15-50488          Settled

Complete Packaging Systems, Inc.                               15-50419          Settled

Complete Power System, Inc.                                    15-50516          Dismissed

Conley Equipment Company, LLC                                  15-50466          Settled

Consolidated Container Company, LLC                            15-50686          Dismissed

Conway Beam Leasing Inc.                                       15-50557          Settled

Craig Welding Supply Co.                                       15-50687          Settled

Crown Credit Company                                           15-50527          Dismissed

Crown Equipment Corporation dba Crown Lift Trucks              15-50358          Dismissed

Cullum & Brown of Wichita, Inc.                                15-50468          Settled

Dakota Distributing, L.P.                                      15-50549          Settled

Darr Equipment LP                                              15-50688          Dismissed

Data Systems International, Inc.                               15-50725          Dismissed

DC Power Solutions, Inc. f/d/b/a TIMA Power Systems            15-50463          Settled
Defense Logistics Agency Disposition Services dba DLA
Disposition Services; and American Express Company             15-50814          Dismissed

Dell Inc. dba Dell Computer Inc.                               15-50359          Dismissed

Deloitte Financial Advisory Services LLP                       15-50551          Settled

DMI Distribution, LLC dba DMI Realty of Muncie, LLC            15-50379          Dismissed

Don & Walt, L.L.C.                                             15-50553          Settled

Don Miller & Associates, Inc. dba Miller/Bevco                 15-50425          Dismissed
                      Case 13-11482-MFW             Doc 5313-1       Filed 02/21/20            Page 8 of 21



                                        Exide Creditors' Liquidating Trust
            Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                      Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



Dunlap Group                                                     15-50818            Dismissed

DuPage Lighting Service & Repair, Inc.                           15-50690            Settled

E.N. Range, Inc.                                                 15-50380            Settled

EastGroup Properties, L.P.                                       15-50555            Dismissed

Ecology Tech, Inc. dba S & S Metal Recyclers II                  15-50631            Settled

Edgewater Consulting Inc.                                        15-50561            Dismissed

Edgewood Oil, Inc.                                               15-50632            Dismissed

Edwards Chemicals, Inc.                                          15-50528            Settled

Element Fleet Management dba Was Trans Lease                     15-50562            Settled

Elgin Recycling, Inc.                                            15-50563            Settled

Ellis Battery Specialists, L.L.C.                                15-50324            Dismissed
EMES, LLC dba Environmental Management and
Engineering Solutions                                            15-50382            Settled
Englewood Plaza South Limited Partnership; and Harsax
Management Co. Limited Partnership                               15-50806            Dismissed

Eric Couture dba Battery Power                                   15-50623            Default Judgment

Etak Systems, LLC fdba Etak Systems, Inc.                        15-50360            Dismissed
                                                             Contested matters in
Exide Technologies                                         Case No. 13-11482 (KJC)   Settled

Express Recycling Solutions, Inc.                                15-50728            Settled

Express Services, Inc.                                           15-50374            Dismissed

Faley Enterprises, Inc. dba I.W.I. Motor Parts                   15-50376            Dismissed

Fast Undercar, Inc.                                              15-50692            Dismissed
FCS Construction, L.L.C. fdba Frisco Construction
Services, L.L.C.                                                 15-50326            Settled

Federated Cold Train, LLC fdba Rail Logistics/Cold Train         15-50329            Dismissed

Ferrellgas Partners, L.P.                                        15-50735            Settled
                     Case 13-11482-MFW             Doc 5313-1      Filed 02/21/20          Page 9 of 21



                                        Exide Creditors' Liquidating Trust
            Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                      Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



Fidencio M. Leal                                               15-50471          Settled or collected post-default

Fitzgerald & Company dba Weber Shandwick Atlanta               15-50564          Settled

FLSmidth Inc.                                                  15-50764          Settled

Foss Recycling, Inc.                                           15-50420          Settled

FPT Canton L.L.C.                                              15-50738          Settled

Frank Sahd Salvage Center, Inc.                                15-50361          Settled

Frederick Swanston, Inc.                                       15-50443          Dismissed

Free Flow--Rockford, L.L.C.                                    15-50444          Settled

Fresno 41 Venture, LLC                                         15-50635          Dismissed

Frisco Medical Surgical Clinic Limited Liability Company       15-50536          Dismissed

Fromm Electric Supply Corporation                              15-50421          Settled
G & E Scrap Processing Company, LLC dba Maine Scrap
Metal, LLC                                                     15-50539          Dismissed

G. H. Smart & Company, Inc.                                    15-50378          Settled

Gabriel Corona dba The Exhaust Centers                         15-50710          Dismissed

Garratt-Callahan Company                                       15-50694          Settled

GE Power Electronics, Inc. dba GE Energy                       15-50565          Dismissed

General Electric International, Inc.                           15-50381          Dismissed

General Metals, LLC                                            15-50696          Dismissed

Geotechnology, Inc.                                            15-50697          Settled

GFY Holdings, Inc. dba Constant Power Technologies             15-50740          Settled

Global Personnel                                               15-50486          Settled

Goad Enterprises, Inc.                                         15-50383          Default Judgment

Goal Success, Inc.                                             15-50566          Settled
                   Case 13-11482-MFW                  Doc 5313-1     Filed 02/21/20         Page 10 of 21



                                         Exide Creditors' Liquidating Trust
             Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                       Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



Goff Industrial Electrical, Inc.                                   15-50535       Settled

Gold Metal Recyclers, Ltd.                                         15-50446       Settled

Goodhart Sons, Inc.                                                15-50742       Settled

Gorrissen Federspiel dba Gorrissen Federspiel Kierk                15-50422       Dismissed

GWP Holdings, LLC dba Western Peterbilt                            15-50529       Dismissed

Harris Machine & Tool, Inc.                                        15-50530       Settled

Harris Metals, LLC                                                 15-50384       Settled

Haylex Manufacturing LLC                                           15-50448       Settled

Henry Roy Horton aka Henry R. Horton                               15-50700       Dismissed

High-Temp Industries, LLC                                          15-50637       Default Judgment

Higman Equipment Company, Inc. dba Siggins Co.                     15-50705       Settled

Hill Management Services, Inc.                                     15-50639       Dismissed

Hobby Lobby Stores, Inc.                                           15-50641       Dismissed

Hoff's Machine and Welding Corporation, Inc.                       15-50745       Settled

IBT, Inc.                                                          15-50449       Settled

Independent Charger Services                                       15-50748       Dismissed

Indiana Oxygen Company Inc.                                        15-50571       Settled

Industrial Metal Enterprise, Incorporated                          15-50627       Settled

Infor (US), Inc.                                                   15-50629       Dismissed

Inland All Battery Sales & Service                                 15-50750       Default Judgment

Insource Software Solutions, Inc.                                  15-50537       Dismissed

Intercon Solutions, Inc.                                           15-50702       Default Judgment

International Lead Association                                     15-50385       Settled
                    Case 13-11482-MFW                Doc 5313-1     Filed 02/21/20         Page 11 of 21



                                        Exide Creditors' Liquidating Trust
            Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                      Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



International Metals Ekco, Ltd. dba Ekco Metals                   15-50630       Settled

International Sulphur, Inc.                                       15-50751       Settled or collected post-default
Interstate Batteries Recycling, LLC fka Interstate Batteries
Recycling, Inc.                                                   15-50838       Dismissed
IRC International Recycling Center, LLC d/b/a
International Recycling Center                                    15-50577       Default Judgment

Iron Mountain Reycycling, L.L.C.                                  15-50704       Default Judgment

ISI Installation, Maintenance & Construction, Ltd.                15-50450       Default Judgment

ITG, LLC                                                          15-50491       Settled

James Eagen Sons Co.                                              15-50633       Dismissed

James H. Shane dba Mayfair Realty Trust                           15-50424       Dismissed

JAS Forwarding (USA), Inc.                                        15-50386       Settled

Jeff Harris dba Precision Machine & Welding                       15-50363       Settled

Jerry Wayne Walker                                                15-50706       Settled

Jessie M. Arguijo                                                 15-50426       Dismissed

JK Metalglo Inc.                                                  15-50493       Default Judgment

JMC Services, Inc.                                                15-50362       Settled

John's Auto Parts of Bunnell, Inc.                                15-50579       Settled

Kane 3PL, LLC                                                     15-50634       Settled

Kelley Services, Inc.                                             15-50752       Settled

Kelly Scott and Madison, Inc.                                     15-50452       Settled

Kirk Nationalease Co.                                             15-50428       Settled

Koch-Glitsch, LP                                                  15-50716       Dismissed

Kormet Metals, LLC                                                15-50408       Settled

Kroff Chemical Company, Inc.                                      15-50540       Settled
                    Case 13-11482-MFW             Doc 5313-1      Filed 02/21/20           Page 12 of 21



                                        Exide Creditors' Liquidating Trust
            Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                      Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



L & L Scrap Metals Recycling, Inc.                             15-50582          Settled

Labor Ready Mid-Atlantic, Inc.                                 15-50411          Settled

Lander Lakepointe, LLC                                         15-50580          Default Judgment

Landis Mechanical Group, Inc.                                  15-50331          Settled

Langley Recycling, Inc.                                        15-50340          Settled

Laredo Gonzalez Auto Parts, Ltd. dba Gonzalez Auto             15-50568          Settled

Lesher Leasing, Inc.                                           15-50753          Settled

Liberty Scrap Metal, Inc.                                      15-50413          Settled

Lindsay Machine Works, Inc.                                    15-50707          Settled

Liquitech, Inc.                                                15-50453          Settled

LKQ Atlanta, L.P.                                              15-50666          Dismissed

LKQ Corporation                                                15-50333          Dismissed

LKQ Crystal River, Inc.                                        15-50415          Dismissed

LKQ Route 16 Used Auto Parts, Inc.                             15-50636          Dismissed

LKQ Southwick LLC                                              15-50754          Dismissed

LKQ Triplett ASAP, Inc.                                        15-50664          Dismissed

Lofton Security Service, Inc.                                  15-50531          Settled

Lone Star Industries, Inc. dba Buzzi Unicem USA                15-50774          Dismissed

Long Island Industrial Management LLC                          15-50455          Dismissed

Longland Corp.                                                 15-50532          Settled

Lorett Oil Company, L.L.C.                                     15-50756          Settled or collected post-default

LVP 11301 Industriplex LLC                                     15-50538          Settled

M. J. Reider Associates, Inc.                                  15-50757          Settled
                   Case 13-11482-MFW               Doc 5313-1      Filed 02/21/20           Page 13 of 21



                                         Exide Creditors' Liquidating Trust
             Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                       Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



M3 Resources USA, LLC                                           15-50496          Settled

Mack Employment Services, Inc.                                  15-50387          Settled

Madland Toyota-Lift, Inc.                                       15-50583          Dismissed

Maetec Power, Inc.                                              15-50457          Dismissed

Mallin Companies, Inc. fdba Mallin Bros. Company, Inc.          15-50758          Dismissed

Management Recruiters of Rogers, Inc.                           15-50638          Settled
Management Recruiters of Sarasota, Inc. dba The Beneva
Group                                                           15-50459          Settled

Manulife Financial                                              15-50341          Dismissed
Marathon Petroleum Corporation dba Marathon Petroleum
Company LLC; and American Express Company                       15-50717          Settled

Marriott International, Inc.                                    15-50718          Settled

Matrix Cable Solution's, Inc. dba MCS, Inc.                     15-50586          Settled

Maurice Morse dba M & M Battery Sales                           15-50681          Dismissed

Maysteel LLC and Maysteel Industries, LLC                       15-50794          Settled

Mazza Group, LLC                                                15-50460          Dismissed

McCormick-Busse, Incorporated d/b/a MBI Media                   15-50490          Settled

McInnes Cooper                                                  15-50585          Dismissed

McIntire Enterprises, Inc. dba McIntire Building Center         15-50649          Settled or collected post-default

McLane Company, Inc. dba McLane/Northeast-Concord               15-50667          Dismissed

McMaster-Carr Supply Company                                    15-50335          Dismissed

MCS Personnel, Inc.                                             15-50642          Settled

Merchant & Gould P.C.                                           15-50640          Settled

Metro Metals Corporation                                        15-50417          Settled

Meyer Laboratory, Inc.                                          15-50668          Settled
                  Case 13-11482-MFW                Doc 5313-1     Filed 02/21/20           Page 14 of 21



                                        Exide Creditors' Liquidating Trust
            Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                      Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



MFA Oil Company dba MFA Oil & Propane                           15-50588         Dismissed

Mid-Kansas Cooperative Association dba MKC                      15-50388         Settled

Midway Warehouse Investors, Inc.                                15-50808         Dismissed

Midwest Automation, Inc.                                        15-50343         Dismissed

Minnesota Industrial Battery, Inc.                              15-50672         Dismissed

MK Technologies Inc. dba Omega Controls                         15-50654         Settled

Mobile Dredging & Pumping Co.                                   15-50590         Dismissed

Morgan Wood Products, Inc.                                      15-50567         Dismissed

Morrill Motors LLC fka Morrill Motors Inc.                      15-50834         Settled

Motor Technology, Inc.                                          15-50533         Settled

National Executive Resources, Inc.                              15-50427         Settled
National Utility Service, Inc. dba NUS Consulting Group
fdba Viking Energy                                              15-50759         Dismissed

Nationwide Plastics, Inc.                                       15-50683         Settled

NCB Commodities, Inc.                                           15-50336         Settled

Neopost USA Inc. dba CMRS-TMS                                   15-50644         Dismissed

Newalta Corporation - Newalta Industrial Services, Inc.         15-50835         Settled

Newstrom Battery Company, LLC                                   15-50465         Dismissed

Norfolk Southern Corporation                                    15-50685         Dismissed

Northeast Battery & Alternator, Inc.                            15-50643         Dismissed

Northside Salvage Yard, Inc.                                    15-50570         Default Judgment

Northwest Fire Protection, Inc.                                 15-50494         Settled

Okabe Co., Inc.; and Mizuho Corporate Bank, Ltd.                15-50689         Settled

Olson Packaging Services, Inc.                                  15-50647         Settled
                     Case 13-11482-MFW           Doc 5313-1        Filed 02/21/20           Page 15 of 21



                                         Exide Creditors' Liquidating Trust
             Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                       Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



On-Point Associates Group, Inc.                                 15-50346          Default Judgment
Opportunity Enterprises, Inc. dba Flex Execs Management
Solutions                                                       15-50730          Settled

OptumHealth Care Solutions, Inc.                                15-50390          Settled

Ortec International USA, Inc.                                   15-50691          Dismissed

Oxidor Corporation Inc.                                         15-50467          Dismissed

P Kay Metal, Inc. - P Kay Metal Supply, Inc.                    15-50837          Settled

P L P, Inc. dba PLP Battery Supply, Inc.                        15-50653          Dismissed

P&A Law Offices                                                 15-50429          Default Judgment

Packaging Control Corporation                                   15-50348          Default Judgment

Page Transportation, Inc.                                       15-50669          Default Judgment

PalletOne of North Carolina, Inc.                               15-50337          Settled

Parrish Electrical Services, Inc.                               15-50391          Settled

Perrin Industries LLC                                           15-50573          Default Judgment

Peter Allen Palmer aka Peter Palmer                             15-50469          Settled

Phoenix Recycling, Inc.                                         15-50645          Dismissed

Piedmont National Corporation                                   15-50497          Settled

PPM Consultants, Inc.                                           15-50693          Settled

Precision Service & Parts, Inc.                                 15-50338          Settled

Private Eyes, Inc.                                              15-50470          Settled

Pro Battery, Inc.                                               15-50431          Settled or collected post-default

Proheat, Inc.                                                   15-50393          Settled

Prologika, LLC                                                  15-50534          Settled

PTC Inc. fka Parametric Technology Corporation                  15-50472          Settled
                    Case 13-11482-MFW           Doc 5313-1        Filed 02/21/20           Page 16 of 21



                                        Exide Creditors' Liquidating Trust
            Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                      Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



Pulsetech Products Corporation                                 15-50575          Settled

Pumping Systems, Inc.                                          15-50508          Settled

Pure Marketing Group Corporation                               15-50510          Settled

Pureworks, Inc.                                                15-50395          Default Judgment

Quality Power Solutions LLC                                    15-50515          Settled

Quest Diagnostics Incorporated                                 15-50732          Settled

Quest Environmental & Safety Products, Inc.                    15-50432          Dismissed

Quinn Company                                                  15-50498          Settled

R. H. Brown Co.                                                15-50699          Settled

R.A. Malouff, LLC dba Malouff Salvage                          15-50351          Default Judgment

R.I.C.H. Inc.                                                  15-50734          Settled

Ramcar Batteries, Inc.                                         15-50658          Dismissed

Ramona Cudnohoski dba Mister Battery                           15-50678          Settled

Randal Fraters dba Battery Specialist                          15-50473          Dismissed

Randy Wayne Halstead dba Randy's                               15-50576          Dismissed

Recycling Solutions Holdings, LLC                              15-50342          Default Judgment

Redline Metals, Inc.                                           15-50646          Settled

Regional Materials Recovery, Inc. dba RMR                      15-50475          Settled

Reintjes & Hiter Co., Inc.                                     15-50648          Settled
Re-Man Shack, Inc. IV dba Advantage Power Battery of
Oklahoma                                                       15-50476          Settled

Rexel Holdings USA Corp. dba Rexel Wholesale                   15-50695          Dismissed

Richard Greene Company                                         15-50736          Settled

Rig Masters, Inc.                                              15-50339          Settled
                   Case 13-11482-MFW                  Doc 5313-1     Filed 02/21/20         Page 17 of 21



                                         Exide Creditors' Liquidating Trust
             Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                       Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action

Robert Huish dba CBH Trucking & Salvage aka CBH
Trucking Inc.                                                      15-50737       Settled or collected post-default

Robert W. Baird & Co. Incorporated                                 15-50767       Settled

Rolta International, Inc.                                          15-50435       Settled

Romatec C2C, Inc.                                                  15-50396       Settled

Ross Horn d/b/a U.S. Pumps                                         15-50714       Default Judgment

Rotek Services, Inc. fka Electric Motor Specialists, Inc.          15-50701       Settled

RSJ Consulting LLC                                                 15-50344       Settled

S & L Mechanical, Inc.                                             15-50708       Dismissed

Sage Environmental Consulting, Inc.                                15-50661       Settled

Salina Iron & Metal Company                                        15-50650       Settled

Sanders Mechanical Services, Inc.                                  15-50657       Default Judgment

Saylor Mine Battery, Inc.                                          15-50478       Dismissed

SBMC Atlanta, L.L.C.                                               15-50578       Dismissed

Schwartz Electric, Inc.                                            15-50389       Settled

SDA Technologies Inc.; and S.A.V.V. Inc.                           15-50581       Dismissed

Securitas Security Services USA, Inc.                              15-50596       Settled

Security Guards, Inc.                                              15-50517       Settled

Sellers Equipment, Inc.                                            15-50584       Settled

Sequoia Consulting Group, Inc.                                     15-50392       Dismissed

Shaw Environmental & Infrastructure International, LLC             15-50394       Dismissed
Sims Recycling Solutions, Inc. dba E-Structors, Inc. aka E-
Structures, Inc.                                                   15-50739       Settled
Solid Waste Services, Inc. fka J.P. Mascaro and Sons, Inc.
dba Pioneer Crossing Landfill                                      15-50430       Settled

Southeastern Equipment Co., Inc.                                   15-50660       Settled
                   Case 13-11482-MFW                Doc 5313-1      Filed 02/21/20           Page 18 of 21



                                          Exide Creditors' Liquidating Trust
              Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                        Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



Southern Automotive Dist., Inc.                                  15-50479          Settled

Southern Counties Oil Co.                                        15-50518          Settled

Southern Metals (David Smith d/b/a Southern Metals)              15-50500          Default Judgment

Sparks Commercial Tires, Inc.                                    15-50437          Settled

SpecialT Metals Limited Liability Company                        15-50741          Settled

Spell It With Color, Inc. dba Allegra Printing and Imaging       15-50397          Dismissed

Standard Iron & Metals Co.                                       15-50589          Settled

Staples, Inc. dba Staples Print Solutions                        15-50719          Settled

State Safety & Compliance, L.L.C.                                15-50439          Settled

Steven Anderson dba Intermountain Recyclers                      15-50574          Settled or collected post-default

Stoncor Group, Inc. dba Stonhard, Inc.                           15-50519          Settled

Stoner Incorporated                                              15-50709          Settled or collected post-default

Structural Metal Fabricators, Inc.                               15-50743          Settled or collected post-default

Sumeeko USA, Inc.                                                15-50398          Default Judgment

Summers Hardware & Supply Company                                15-50651          Settled

Summit Power, Inc. fdba API Inc.                                 15-50558          Dismissed

Sun-Lite Metals, Inc.                                            15-50675          Dismissed

Susan K. Jaramillo                                               15-50520          Dismissed

Sweeping Beauty Cleaning Service, Inc.                           15-50474          Settled

Swift Transportation Company                                     15-50671          Settled

T & S Machining, Inc.                                            15-50744          Settled

T.S. Williams & Associates, Inc.                                 15-50480          Dismissed

Taba S.r.l.                                                      15-50434          Dismissed
                   Case 13-11482-MFW              Doc 5313-1      Filed 02/21/20           Page 19 of 21



                                        Exide Creditors' Liquidating Trust
            Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                      Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



TBM Consulting Group, Inc.                                     15-50501          Settled

Ted Johnson Propane Company                                    15-50652          Settled

Teltech Communications LLC                                     15-50330          Settled

Tennant Sales and Service Company                              15-50436          Settled

TES, Inc.                                                      15-50591          Settled

TestAmerica Laboratories, Inc.                                 15-50438          Settled

The Bailey Company, Inc.                                       15-50746          Settled

The Battery Recycling Company                                  15-50598          Default Judgment

The Brass Exchange, LLC                                        15-50656          Default Judgment

The Great-West Life Assurance Company                          15-50569          Dismissed

The Harrod Group, Inc.                                         15-50811          Dismissed
The Knapp Supply Company Inc. dba Knapp Supply Co.
Inc.                                                           15-50477          Dismissed

The Lofton Corporation dba Lofton Staffing Services            15-50347          Settled

The Nasdaq Stock Market LLC dba Shareholder.com                15-50659          Settled

The Recycling Center, Inc. of Live Oak                         15-50433          Settled or collected post-default

The Wattles Company                                            15-50521          Settled

The Wilmington Iron and Metal Company, Inc.                    15-50662          Settled

The Wire Department, LLC dba Mid Valley Broadband              15-50522          Dismissed
Thom Prellberg and Stephen Hedgpeth dba Quad Power
Products                                                       15-50350          Dismissed

Tidewater Fleet Supply, LLC                                    15-50655          Dismissed

Titanic Controls, Inc.                                         15-50592          Dismissed

T-Mobile USA, Inc.                                             15-50720          Settled

Toshiba Machine Company, America                               15-50721          Settled
                     Case 13-11482-MFW              Doc 5313-1     Filed 02/21/20          Page 20 of 21



                                        Exide Creditors' Liquidating Trust
            Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                      Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



Towamencin Metal Traders, Inc.                                   15-50353        Settled

Townline Realty, LLC                                             15-50711        Default Judgment
Toyota Tsusho Material Handling America, Inc. dba
Toyota Lift Northwest                                            15-50405        Dismissed

Trafigura AG                                                     15-50674        Dismissed

Tripwireless, Inc. fdba Tripwireless Network Solutions           15-50523        Settled

Tri-State Truck Center, Inc. fdba Tri-State Mack, Inc.           15-50663        Settled

Truckway Leasing, Inc. dba Truckway Leasing and Rental           15-50593        Settled

TTS Worldwide, LLC                                               15-50676        Settled

U R Services, Inc.                                               15-50524        Dismissed

United Battery Systems, Inc.                                     15-50399        Settled

United Process Control Company, Inc.                             15-50712        Settled

United Rentals (North America), Inc.                             15-50355        Settled

United Steelworkers Local 6996                                   15-50595        Dismissed

United Van Lines, LLC dba United Van Lines Inc.                  15-50713        Settled

Univar USA, Inc. dba Basic Chemical Solutions                    15-50400        Settled

Upchurch Electric Supply Company                                 15-50747        Settled

UPS Supply Chain Solutions, Inc.                                 15-50722        Dismissed

Uptime Technology, Inc.                                          15-50594        Settled

Urrea Real Estate, LLC                                           15-50597        Dismissed

Van Meter Inc. dba Miller Electric Supply, Inc.                  15-50332        Settled

Vectren Corporation dba Vectren Energy Delivery                  15-50401        Settled

Viper Precision Machine and Design, LLC                          15-50481        Default Judgment

Vision Bancorp Metals LLC                                        15-50769        Default Judgment
                     Case 13-11482-MFW              Doc 5313-1     Filed 02/21/20          Page 21 of 21



                                        Exide Creditors' Liquidating Trust
            Status Report Pursuant to Liquidating Trust Agreement Section 8.1 as of December 31, 2019
                      Attachment 8.1(i) - Status of Commenced GUC Trust Causes of Action



VSS, LLC                                                         15-50402        Settled

W. W. Grainger, Inc. dba Safety Solutions, Inc.                  15-50334        Dismissed

Wabash Industrial Services, LLC                                  15-50525        Default Judgment

Waddle's Manufacturing & Machine Co.                             15-50665        Settled or collected post-default

Wann Air Systems, Inc.                                           15-50440        Dismissed

Waste Management, Inc. dba Chemical Wastemanagement              15-50560        Dismissed

Water & Energy Systems Technology, Inc. dba WEST Inc.            15-50749        Settled

Weber Paper Company                                              15-50482        Settled

Weir Slurry Group, Inc.                                          15-50441        Settled

Werko Machine Co.                                                15-50715        Settled

West Publishing Corporation dba Serengeti Law                    15-50703        Dismissed

White & Case LLP                                                 15-50723        Dismissed
Wiercinski, Kwiecinski, Baehr Limited Partnership dba
WKB                                                              15-50403        Dismissed
Winchester Pacific Batteries U.S.A., Inc. dba Batteries
U.S.A. Inc.                                                      15-50680        Dismissed

Wiring By Wall, Inc.                                             15-50442        Dismissed
Wolters Kluwer United States Inc. dba CT Corporation
System                                                           15-50559        Dismissed

Workplace Health Services, LLC                                   15-50816        Settled

X Brand Lifts Ltd.                                               15-50599        Dismissed

Xact Data Discovery                                              15-50526        Settled

Xerox HR Solutions, LLC                                          15-50600        Dismissed

XRS Corporation fdba Xata Corporation                            15-50404        Dismissed

Yeager Supply, Inc.                                              15-50601        Settled
